Per Curiam:

In this attorney disciplinary matter, respondent conditionally admits to engaging in misconduct and agrees to be suspended from the practice of law for ninety days, retroactive to the date of his temporary suspension. We accept the conditional admission.
Respondent entered into a plea agreement with the Attorney General’s Office whereby respondent agreed to waive presentment and venue and plead guilty to one count of failure to make and file a South Carolina Income Tax return in *505violation of S.C. Code Ann. § 12-54-40(b)(c) (Supp. 1995). Respondent was sentenced to one-year imprisonment suspended upon the payment of a $1,000 fine, plus costs and assessments, with probation for two years. The sentence provided that upon payment of the fine, the probation would terminate.
The failure to file a tax return is a serious crime as set forth in Paragraph 2(P) of the Rule on Disciplinary Procedure, Rule 413, SCACR. By his conduct, respondent has violated Rule 8.4 of the Rules of Professional Conduct, Rule 407, SCACR, by committing a criminal act that reflects adversely upon his honesty, trustworthiness and fitness as a lawyer and has violated Paragraph 5(E), of the Rule on Disciplinary Procedure, Rule 413, SCACR, by engaging in conduct tending to bring the courts or legal profession into disrepute.
In our opinion, respondent’s misconduct warrants a definite suspension from the practice of law for ninety days. Accordingly, respondent is suspended for ninety days, retroactive to May 8, 1996, the date of his temporary suspension. Within fifteen days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Paragraph 30 of Rule 413, SCACR.
Definite suspension.